DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
Prior Art
D1:	KR2018101828A
	D2:	DE102018101684A1 to Martin et al.
	D3:	US2017/0279141 to Hotto et al. 
Response to Amendment
The Amendment received May 19, 2022 has been entered. Claims 1, 4, 5, and 7 have been amended. Claims 3, 8, and 10 have been canceled.
Claim 1 has been amended to clarify the claim language and to specify “a heat exchanger which has a first inlet which is fluidically connected to the second outlet of the vortex tube, and has a second inlet for a fluid, wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the second inlet, and wherein the heated gas supplied to the fuel cell from the first outlet of the vortex tube bypasses the heat exchanger.”
Claims 4, 5, and 7 have been amended to change claim dependency.
Response to Arguments
	The Applicant’s arguments and remarks received May 19, 2022 have been fully considered.
	The Applicant contends that the Amendment overcomes the rejection of Claims 1, 3-7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by D1; and the rejection of Claims 2, 8, and 10 under 35 U.S.C. 103 as being unpatentable over D1 in view of D2. To support this argument the Applicant contends that D1 does not disclose that the heated gas from the first outlet of the vortex tube bypasses the heat exchanger, and D2 does not remedy this deficiency.
	This argument is persuasive however new grounds of rejection are asserted below in view of the Amendment.
Claim Interpretation
	The claims recite, or have previously recited, the terms “fluidly connected” and “fluidically connected” and these terms are interpreted to be equivalent with one another. The Specification does not define these terms. 
	Fluidic connection is interpreted to mean that fluid is permitted to flow between specified components that are fluidically connected, where the flow is permitted in at least one direction. Under this interpretation, intervening elements may be present such as valves or pumps, so long as fluid flow is still permitted to provide a “fluidic connection” between the specified components, unless otherwise specified by the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D3.

	Regarding Claim 1, D3 discloses a fuel cell arrangement (Fig. 1) comprising: a fuel cell (Fig. 1, fuel cell 22) which has a first inlet for a fuel and a second inlet for an oxidizing agent (¶27) and comprising: a vortex tube which has an inlet (Fig. 2, vortex tube 214), a first outlet for heated gas (Fig. 2, outlet 224) and a second outlet for cooled gas (Fig. 2, outlet 220), wherein the first outlet of the vortex tube is fluidically connected to the first inlet (Fig. 2, hydrogen from outlet 224 is sent to fuel cell) to supply a heated gas to the fuel cell; a first tank for the fuel, wherein the inlet of the vortex tube is fluidically connected to the first tank (Fig. 2, fuel tank 14 is fluidically connected to the vortex tube inlet); and a heat exchanger which has a first inlet which is fluidically connected to the second outlet of the vortex tube (fluid exhausted through outlet 220 fluidically connected to heat exchange chamber 202a and 200a as shown by Fig. 2, see also ¶33), and has a second inlet for a fluid (heat exchange chamber 202a and 200 a each have a “second inlet” for a fluid such as from fuel tank 14 or from fuel cell 22), wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the second inlet (within heat exchange chamber 202a or 200a), and wherein the heated gas supplied to the fuel cell from the first outlet of the vortex tube bypasses the heat exchanger (as shown by Fig. 2, the H2 stream exiting the vortex tube does not pass through a heat exchanger, including exchangers 202a and 200a).
	Regarding Claim 6, D3 further discloses the fuel cell arrangement according to claim 5, furthermore comprising: a water separator which is configured to separate water off from the surplus fuel, or surplus oxidizing agent which flows in via the second inlet of the heat exchanger; and a water tank which is designed to collect water separated off by the water separator (Fig. 2, stream 34 containing water from the fuel cell and collected in space 200b of the heat exchanger; see also Fig. 5 including water tanks 526 and 508).  
	Regarding Claim 7, D3 further discloses the fuel cell arrangement according to claim 1 wherein the second inlet of the heat exchanger is fluidically connected to a cooling arrangement of the fuel cell (Fig. 2, stream 34 including water from the fuel cell).  
	Regarding Claim 9, D3 further discloses a vehicle having at least one fuel cell arrangement according to claim 1 (Fig. 1, ¶22-23).
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3

	Regarding Claim 1, D1 discloses a fuel cell arrangement (abstract, Fig. 2 duplicated above) comprising: a fuel cell (Fig. 2, fuel cell 200) which has a first inlet for a fuel (inlet receiving fuel from hydrogen tanks 500) and a second inlet for an oxidizing agent and comprising: a vortex tube (900) which has an inlet (fluidically connected to exhaust from fuel cell 200, Fig. 2), a first outlet for heated gas (Fig. 3, outlet 820) and a second outlet for cooled gas (Fig. 3, outlet 830), wherein the first outlet of the vortex tube is fluidically connected to the first inlet to supply a heated gas to the fuel cell (heated hydrogen exhaust from ho outlet 820 is fluidically connected and supplied to the first inlet of the fuel cell through heat exchanger 900); and a first tank for the fuel (Fig. 1-3, hydrogen tank 500), wherein the inlet of the vortex tube is fluidly connected to the first tank (the inlet of vortex tube receiving hydrogen effluent from fuel cell 400 is fluidically connected, through the fuel cell, heat exchanger 900, and pressure regulator 510, to the hydrogen tank 500).  

    PNG
    media_image1.png
    417
    700
    media_image1.png
    Greyscale

	D1 further discloses the fuel cell arrangement according to claim 1, furthermore comprising: a heat exchanger (Fig. 1-3, mixing chamber 900) which has a first inlet which is fluidically connected to the second outlet of the vortex tube (Fig. 1-3, mixing chamber 900 is fluidically connected to both outlet 830 and 820 of the vortex tube), and has a second inlet for a fluid (inlet receiving fluid from hydrogen tanks 500 through valve 510), wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the second inlet (the mixer 900 “thermally couples” the gas and fluid as claimed because the two streams are physically mixed within the mixer which necessitates thermal coupling). The mixing chamber 900 is a heat exchanger as claimed because it is structured and configured as claimed and facilitates heat exchange between multiple fluid streams.
	D1 does not disclose “a heat exchanger which has a first inlet which is fluidically connected to the second outlet of the vortex tube, and has a second inlet for a fluid, wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the second inlet, and wherein the heated gas supplied to the fuel cell from the first outlet of the vortex tube bypasses the heat exchanger” as required by Claim 1.
	D3 discloses a fuel cell system comprising a vortex tube and a heat exchanger which has a first inlet which is fluidically connected to the second outlet of the vortex tube (fluid exhausted through outlet 220 fluidically connected to heat exchange chamber 202a and 200a as shown by Fig. 2, see also ¶33), and has a second inlet for a fluid (heat exchange chamber 202a and 200 a each have a “second inlet” for a fluid such as from fuel tank 14 or from fuel cell 22), wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the second inlet (within heat exchange chamber 202a or 200a), and wherein the heated gas supplied to the fuel cell from the first outlet of the vortex tube bypasses the heat exchanger (as shown by Fig. 2, the H2 stream exiting the vortex tube does not pass through a heat exchanger, including exchangers 202a and 200a). This arrangement provides a system hat enables use of various fuels (D3 ¶44) and provides higher energy efficiency (D3 ¶45) while also using system water to realize further efficiencies (D3 ¶29) desirable for fuel cell vehicle systems.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the fuel cell system of D1 to comprise a heat exchanger which has a first inlet which is fluidically connected to the second outlet of the vortex tube, and has a second inlet for a fluid, wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the second inlet, and wherein the heated gas supplied to the fuel cell from the first outlet of the vortex tube bypasses the heat exchanger as required by Claim 1. The motivation for doing so, as taught by D3, would have been to use a system that enables the use of a variety of fuels and utilizes system water to realize further efficiencies desirable for fuel cell vehicles.
	Regarding Claim 4, D1 further discloses the fuel cell arrangement according to claim 1, wherein the heat exchanger has a first outlet from which the gas flowing in via the first inlet and thermally coupled with the fluid exits in a heated state, and wherein the first outlet of the heat exchanger is fluidically connected to a line leading from the first outlet of the vortex tube to the fuel cell (as shown by Fig. 3 where mixing chamber 900 outlet leads to the fuel cell and is along a line leading from the first outlet of the vortex tube to the fuel cell).  
	Regarding Claim 5, D1 further discloses the fuel cell arrangement according to claim 1, wherein the second inlet of the heat exchanger is fluidically connected to a first outlet of the fuel cell for surplus fuel or to a second outlet of the fuel cell for surplus oxidizing agent (as shown by Fig. 3 receiving “surplus fuel” as claimed from the fuel cell hydrogen effluent stream).  
	Regarding Claim 6, D1 further discloses the fuel cell arrangement according to claim 5, furthermore comprising: a water separator which is configured to separate water off from the surplus fuel (Fig.3, separation tank 840, 850), or surplus oxidizing agent which flows in via the second inlet of the heat exchanger; and a water tank which is designed to collect water separated off by the water separator (Fig. 3, separation tank 840, 850 draining water through water pipe 846).  
	Regarding Claim 7, D1 further discloses the fuel cell arrangement according to claim 1, wherein the second inlet of the heat exchanger is fluidically connected to a cooling arrangement of the fuel cell (wherein here, the second inlet to mixing chamber 900 is fluidically connected to the cooling end of the vortex tube and is thus connected to a “cooling arrangement” as claimed).  
	Regarding Claim 9, D1 further discloses a vehicle having at least one fuel cell arrangement according to claim 1 (abstract).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over D3 in view of D2.

	Regarding Claim 2, D3 further discloses the fuel cell arrangement according to claim 1. 
	D3 does not disclose a second tank for the oxidizing agent, wherein the inlet of the vortex tube is fluidically connected to the second tank, and wherein the second outlet of the vortex tube is fluidly connected to the second inlet of the fuel cell.  
	D2 discloses an embodiment wherein the oxygen reactant for the fuel cell is stored on board the motor vehicle in an oxygen storage device 32. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D3 to comprise an oxygen storage tank, as taught by D2. The motivation for doing so would be to store the oxygen on board the vehicle of D3 for applications where on board oxygen storage is advantageous such as when oxygen from the external environment is not available or presents other challenges such as undesirable temperature or humidity variations.
	Modifying D3 to comprise an oxygen storage tank results in the claimed invention wherein the inlet of the vortex tube is fluidically connected to the second tank, and wherein the second outlet of the vortex tube is fluidly connected to the second inlet of the fuel cell because the inlet to the vortex tube receives effluent from the fuel cell including unreacted oxygen, hydrogen, and byproduct water and is therefore fluidically connected to the storage tanks through the fuel cell.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729